Case 1:21-cv-01765-JMF Document 23 Filed 09/10/21 Page 1of1

®2AO 154 (10/03) Substitution of Attorney

UNITED STATES DISTRICT COURT

 

 

Southern District of New York
MONICA PRISCILLA SANCHEZ BUENO CONSENT ORDER GRANTING
Plaintiff (s), SUBSTITUTION OF ATTORNEY
V.
BALLET SLIPPERS, INC. and CASE NUMBER: 21-CV-01765 (JMF)
FRANCESCO PIGNATARO Defendant (s),

Notice is hereby given that, subject to approval by the court, _SALLET SLIPPERS, INC. & FRANCESCO PIGNATARO substitutes

 

} . (Party (s) Name)
40 wy heer \ iP bug ‘ , State Bar No. as counsel of record in
N (Name of New Attomeyy_

place of DANIEL R. MILLER, ESQ.
(Name of Attomey (s) Withdrawing Appearance)

 

 

 

 

Contact information for new counsel is as follows:
Firm Name: Yourshan Ji pfaHNe a J, LLP .
Address: _ 4G Fal, 24% Stet, 51 Fler, Nad Nol, NY [eol€
Telephone: (212) 594-1035 Facsimile (212) 967-1112

E-Mail (Optional): Me CH Leek Bimif. CV)

=

I consent to the above substitution.

Date: O Ho rf 2. { Opie , us Sen :

(Signature of Party (s))

I consent to being substituted. /s/Dan iel R ‘ Miller, Esq /

Date: 09/09/2021 SP

 

(Signature of Former Attorney (s))

I consent to the above substitution.
/;
al

Date: off, i
1 ?/

 

 

Signature of New Attorney)
-.
‘ ona s))

The substitution of attorney is hereby approved and so ORDERED.

Date:

 

 

Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
